                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                              DOCKET NO. 3:18-cv-00008
 MATHLON K. PULLIAM,                               )
                                                   )
         Plaintiff,                                )
                                                   )
 vs.                                               )
                                                   )                      ORDER
 LOWE’S COMPANIES, INC.,                           )
                                                   )
         Defendant.                                )
                                                   )

       THIS MATTER is before the Court on Plaintiff’s Motion to Set Aside the Clerk’s Taxation

of Costs (Doc. No. 25). According to Local Rule 54.1(e), “[t]he Court’s review of the Clerk of

Court’s action will be made on the existing record unless otherwise ordered.” LCvR 54.1(e). For

the reasons stated in Defendant’s Response (Doc. No. 26), as well as the reasoning in the Clerk’s

Taxation of Costs (Doc. No. 24), Plaintiff’s Motion is DENIED.

       Plaintiff’s motion is filed pursuant to Federal Rule of Civil Procedure Rule 54(d)(1), which,

“creates a presumption that costs should be awarded to the prevailing party.” Cherry v. Champion

Int’l Corp., 186 F.3d 442, 446 (4th Cir. 1999). If the Court were to deny an award of costs to the

defendant, it would have to “justify its decision by articulating some good reason for doing so.”

Teague v. Bakker, 35 F.3d 978, 996 (4th Cir. 1994) (citing Oak Hall Cap and Gown Co. v. Old

Dominion Freight Line, Inc., 899 F.2d 291, 296 (4th Cir. 1990) (internal quotation marks omitted).

       In short, Plaintiff reasserts the same arguments considered by the Clerk and has failed to

show error in the Clerk’s reasoning. (Doc. No. 25). Indeed, the instant motion notes “as argued

more fully in Plaintiff’s Objection to Bill of Costs [Doc. 22],” signifying the instant motion relies

on the same evidence and arguments considered – and rejected – by the Clerk. Id. Plaintiff has
thus failed to identify a “good reason” for the Court to reject the Clerk’s Taxation of Costs. Teague,

35 F.3d at 996.

       The Court has reviewed the pleadings related to the taxation of costs and finds no sufficient

reason to set asked the Costs as ordered by the Clerk.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Set Aside (Doc. No. 25) is

DENIED, and the Clerk’s Taxation of Costs (Doc. 24) is AFFIRMED.

       IT IS SO ORDERED.

                                           Signed: April 7, 2020
